Citation Nr: 1623124	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability manifested by flashbacks, to include depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with United States Army Reserve from July 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The probative and competent evidence of record is against a finding that any current psychiatric disability manifested during service and a psychiatric disability is not show to have clearly and unmistakably preexisted service.   

2.  The evidence of record shows that the appellant is not a Veteran and does not meet the percentage requirements for TDIU, as there are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability manifested by flashbacks, to include depression, have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has also been satisfied.   The claims file contains the appellant's available service medical records, private post-service treatment records and records from the Social Security Administration (SSA) beginning in January 1991.  Additionally, the claims file contains the appellant's personal statements in support of the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant contends in an October 2011 statement that depression and flashbacks began in military service as a result of the death of a brother, and that different events and training in service caused the appellant to associate those events with his death.  However, the Board finds that the evidence, both lay and medical, demonstrates that the appellant did not have a diagnosis of a psychiatric disorder upon enlistment, was not shown to have been diagnosed with any psychiatric disability for more than 17 years after separation from service, and a psychiatric disability has not been linked by competent medical evidence to an event or incident of service.

Where the supporting evidence of record consists only of a lay statement, VA is not obligated to provide a Veteran with a medical nexus opinion.  38 U.S.C.A. § 5103A(d) (West 2014); Duenas v. Principi, 18 Vet. App. 512 (2004) (no prejudicial error in finding that a medical opinion was not warranted because there was no reasonable possibility that an opinion could substantiate the appellant's claim, as there was no evidence, other than lay assertion, that indicated an event, injury, or disease in service may be associated with symptoms).  Accordingly, there is no duty to obtain a medical examination or opinion in this case as there is only a lay assertion of an event, injury, or disease in service, or of any relationship to service.

The record contains the appellant's May 1982 Army Reserve enlistment examination and medical history report.  A separation examination is not of record and there are no treatment reports for the brief, four-month period of service.   

When service medical records, VA records, or records from another government agency are missing, VA has a heightened obligation to explain its findings and conclusions and to carefully consider resolving reasonable doubt in favor of the claimant when there is an approximate balance in the evidence regarding an issue material to the determination of the matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Cuevas v. Principi, 3 Vet. App. 542 (1992).

A November 2012 memorandum made a formal finding on the incomplete availability of treatment records for service from July 1982 to November 1982 which enumerated the efforts taken to obtain that information and noted that all efforts to obtain those records had been exhausted and any further attempts would be futile.  The appellant was notified of that information by telephone.  The appellant was asked to submit any treatment reports in the appellant's possession or any other evidence that might help to substantiate the claims, but the appellant denied having any such evidence to submit.  As the appellant was previously advised that she was ultimately responsible for insuring that all the information needed to substantiate her claims was provided to VA, the Board finds that VA has satisfied the duty to assist.  Cuevas v. Principi, 3 Vet. App. 543 (1992).

Accordingly, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).

One of the benefits administered by VA that is reserved specifically for Veterans is disability compensation.  Accordingly, in order to establish entitlement to disability compensation benefits, the appellant must first establish Veteran status.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) (status as a Veteran is one of the elements of a claim for service connection benefits).

The term Veteran is defined, in relevant part, as a person who served in active military, naval, or air service.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  Active military, naval, or air service includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

In order to establish a right to compensation for a current disability, a claimant must show:  (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless Veteran status is attained.  Some presumptions, such as those for aggravation and presumptive diseases, will not apply to periods of ACDUTRA and INACDUTRA even if Veteran status is attained.  Where a claimant did not serve for any period of time on active duty, the individual must establish service connection for a disability on a direct basis first, without the aid of presumptions, in order to achieve Veteran status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466 (1995).

The appellant did not serve any periods of active service.  Her complete periods of ACDUTRA and INACDUTRA have not been enumerated by the RO.  Although that information would ordinarily be necessary to make a determination as to whether service connection is warranted for an injury or disease incurred in the line of duty, in this case, because the probative evidence fails to demonstrate that the appellant manifested any disability during service, and did not seek treatment for mental disorder until many years after service, the enumeration of the periods of military service are not necessary and would not help to establish the claim.

The appellant claims that depression is a result of the death of an older brother, which first manifested during service in 1982.  The appellant claims that the brother died in January 1979, during the appellant's service in the Army.  A line of duty determination from the service personnel records of an individual with the same last name of the appellant, killed in January 1979, is of record, as is a death certificate.  Therefore, the Board accepts the appellant's report, only as to the death of her brother, to be credible.  

However, the appellant did not enter service until 1982, more than three years after the death of the brother.  The appellant reported that she did not experience any symptoms of depression or any other mental health disorder prior to service.  On the application for VA benefits, she stated that her depression and flashbacks began in October 1982.  The May 1982 enlistment examination was negative for findings of any psychiatric disorder, and on the accompanying medical history report, she specifically denied having, or having ever had depression or excessive worry, frequent trouble sleeping, loss of memory, or nervous trouble of any sort. 

The appellant has neither provided, nor made VA aware of the existence of, any private mental health treatment records for the period during or immediately following her separation from service in November 1982.  The first post-service treatment reports of record, furnished by SSA, show that in January 1999, she was treated in a hospital emergency room with reports of having sustained head trauma during an assault.  Diagnostic studies indicated a diagnosis of slight posterior subluxation of the cervical spine from head trauma.  

Mental health treatment records from May 2002 show that she reported that she was beaten unconscious by police officers during a routine traffic stop in January 1999 and did not began to experience severe depression and flashbacks until that incident.  Although she reported at that time that she had experienced depression beginning in high school, following the deaths of both her brother and mother, her service enlistment examination found no psychiatric symptoms or abnormalities and she denied any past history of symptoms.  Moreover, reports from a November 1999 neurological evaluation show that, contrary to the 2002 report, the appellant told the clinician that she had been experiencing symptoms of depression only since January of that year, with headaches, nightmares, and uncontrollable crying.  A November 1999 mental status examination report from a psychologist shows a diagnosis of major depression, moderate, recurrent, and posttraumatic stress disorder (PTSD), both as a result of being assaulted in January 1999 following a mild head injury.

SSA records show that the appellant is receiving Social Security Administration Disability Insurance (SSDI) benefits for a primary diagnosis of affective or mood disorders, and a secondary diagnosis of anxiety related disorders.  However, those reports do not show any association by a medical professional between a psychiatric disorder and any aspect of the appellant's service.  Similarly, private mental health treatment reports through May 2013 contain no competent evidence relating any current psychiatric disorder to the appellant's period of service.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against the appellant's claim of entitlement to service connection for a psychiatric disability manifested by flashbacks, to include depression.  To establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, although treatment records show that the appellant has a current psychiatric disability, there is no competent evidence relating any psychiatric disability to service.  Rather, the diagnosed psychiatric disorders have been related by medical professionals to an assault in January 1999, many years after service.

In addition to the medical evidence of record, the Board has also considered the statements of the appellant.  Lay persons, such as the appellant, are competent to describe symptoms of which they have first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as the etiology of a complex disease like a psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is not only relying on the lack of independent corroborating evidence of any psychiatric disorder in service.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board notes the appellant's personal statements regarding the cause of her depression are inconsistent.  While the Board accepts as credible her report that her brother died in 1979, she initially claimed in furtherance of a claim for benefits that she first experienced symptoms of depression in October 1982 during service.  However, during medical treatment in November 1999, she reported that her symptoms did not began until after she was assaulted in January 1999.  The Board finds that statement in November 1999 that she had experienced the symptoms since the January 1999 assault to be more persuasive as it was made contemporaneous to the event and not in furtherance of a claim for benefits.

The appellant has not submitted any competent evidence linking any current psychiatric disability to service or any event, injury, or disease during service.  The evidence of record does not corroborate the occurrence of any event during service.  The Veteran's brother is shown to have died prior to her entrance to service.  The evidence does not clearly and unmistakably show any psychiatric disability existed prior to service.  The evidence does not show that any psychosis manifested to a compensable degree within one year following service, and the appellant's service does not qualify for presumptive service connection in any event.

Accordingly, because of the lack of supporting evidence required, the Board finds that the competent and probative evidence is against the claim for service connection for a psychiatric disability manifested by flashbacks, to include depression.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

The appellant claims that a psychiatric disability prevents her from securing and maintaining gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

The appellant does not have any service-connected disabilities.  Therefore entitlement to TDIU must be denied as there are not service-connected disabilities which could be found to be causing individual unemployability.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a psychiatric disability manifested by flashbacks, to include depression, is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


